Citation Nr: 0609149	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-12 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to ionizing radiation.

3.  Entitlement to an initial rating higher than 50 percent 
for PTSD.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1973 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claims for service 
connection for PTSD, hypertension secondary to PTSD, and a 
skin disorder due to exposure to ionizing radiation.  In 
September 2003, for good cause shown, the Board advanced his 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2005).

Also in September 2003, the Board issued a decision granting 
the veteran's claim for service connection for PTSD; and in a 
November 2003 rating decision, the RO assigned an initial 50 
percent evaluation.  In January 2004, he filed a notice of 
disagreement (NOD) with the initial rating assigned by the 
RO.  But the RO has not yet sent him a statement of the case 
(SOC) in response or given him an opportunity to perfect an 
appeal to the Board concerning this additional issue by 
filing a substantive appeal (VA Form 9 or equivalent 
statement).  So this claim must be remanded.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

As well during the pendency of this appeal, the veteran filed 
claims for service connection for cerebral atrophy due to 
ionizing radiation, bilateral hearing loss, tinnitus, 
vertigo, and a total disability rating based on individual 
unemployability (TDIU).  But since these additional claims 
have not been adjudicated by the RO, much less denied and 
timely appealed to the Board, they are referred to the RO for 
appropriate development and consideration.  The Board does 
not currently have jurisdiction to consider them.  See 38 
C.F.R. § 20.200 (2005).



With regard to the veteran's claims for service connection 
for hypertension and a skin disorder, in the aforementioned 
September 2003 decision, the Board remanded these issues to 
the RO for additional development and consideration of the 
evidence.  Upon completion of the additional development 
specified, in January 2006, VA issued a supplemental 
statement of the case (SSOC) continuing to deny these claims 
and returned the case to the Board for further appellate 
review.  

After the SSOC was issued in January 2006, the veteran 
submitted additional evidence related to his hypertension 
that had not been previously considered by the RO.  He did 
not indicate that he wished to waive initial consideration of 
this relevant evidence by the RO.  So this claim must be 
remanded again to the RO via the Appeals Management Center 
(AMC) in Washington, DC., in addition to the claim mentioned 
concerning the initial rating for his PTSD.  VA will notify 
him if further action is required on his part.  In the 
meantime, however, the Board will address the merits of his 
claim for service connection for a skin disorder.


FINDING OF FACT

The medical evidence of record indicates the veteran does not 
currently have a skin disorder.


CONCLUSION OF LAW

The veteran does not currently have a skin disorder that is a 
residual of a disease or injury incurred or aggravated during 
service, including from exposure to ionizing radiation.  38 
U.S.C.A. §§ 1110, 1112(c), 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.309, 3.311 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in February 2001, 
March 2004, and May 2005.  These letters provided him with 
notice of the evidence necessary to support his claim that 
was not on record at the time the letters were issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The May 2005 VCAA 
letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
 See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In Pelegrini II, the Court also held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. at 119-
120.  In this case, a VCAA notice was provided in February 
2001 - prior to the RO's May 2002 decision at issue.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II.  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient and 
inpatient treatment records, and his records from the Social 
Security Administration.  In addition, certain private 
medical records were submitted.  And, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Generally, to show the requisite connection between the 
disability at issue and service, the record must include 
three things:  (1) medical evidence confirming the veteran 
has the disability alleged, (2) medical evidence, or in 
certain circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the 
disability in question and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are certain types of 
cancer that are presumptively service-connected specific to 
radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met.  
Other "radiogenic" diseases, such as any form of cancer 
listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing radiation exposed veteran, may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service. 

Third, direct service connection can be established by 
showing the disease was incurred during or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

In September 1999, the veteran filed the claim at issue - for 
service connection for "polyps development on the skin" due 
to exposure to ionizing radiation during military service.  
His Record of Occupational Exposure to Ionizing Radiation 
(DD Form 1141) indicates he was exposed to a total of .040 
REMs from March 1974 through November 1977.  This was well 
below the exposure limits of .125 REMs per quarter and .500 
REMs per year.  But even more importantly, there is no 
indication in his SMRs that he was ever treated for a skin 
disorder.  Furthermore, subsequent VA treatment records do 
not show that he has had a skin disorder at any time since he 
was discharged from military service.

So without competent medical evidence confirming the veteran 
currently has a skin disorder, and more importantly linking 
it to his military service - exposure to ionizing radiation 
in particular, he has no valid claim.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich 
v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  See, too, Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).



For this reason, the claim for service connection for a skin 
disorder due to exposure to ionizing radiation must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a skin disorder due to 
exposure to ionizing radiation is denied.


REMAND

The veteran asserts that he has hypertension due to his 
service-connected PTSD.  Service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's private medical records indicate he was first 
diagnosed with hypertension in December 1995 and began taking 
medication to control his blood pressure in 1996.  Since 
then, VA outpatient treatment (VAOPT) records generally 
indicate his blood pressure has been stable and well-
controlled.

The medical evidence indicates the veteran was treated for an 
adjustment disorder and depressed mood from 1998 to 2000.  He 
was diagnosed with PTSD in 2000 and has been treated for 
moderate to severe PTSD symptoms since that diagnosis.  
So the onset of his hypertension was well before his 
psychiatric problems began.  Moreover, as mentioned, since he 
has been treated for PTSD his hypertension generally has been 
stable and well-controlled.  Nevertheless, there is some 
evidence on record suggesting his PTSD could aggravate his 
hypertension.

The report of the May 2005 VA examination indicates the 
examiner could not state, without resorting to mere 
speculation, whether the veteran's hypertension was secondary 
to his PTSD.  The examiner, a registered nurse, said it was 
possible his hypertension was caused by one of the numerous 
medications he was taking.

In January 2006, the veteran submitted additional VAOPT 
records that relate specifically as to whether his 
hypertension was caused or aggravated by his PTSD.   
Generally, the Board cannot consider additional evidence that 
has not been initially considered by the RO unless it obtains 
a waiver from the veteran to do so.  
38 C.F.R. § 20.1304(c); see also, Disabled American Veterans 
(DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  In this case, the veteran has not 
indicated he is waiving initial consideration of the 
additional evidence in question by the RO.  So a remand is 
required so the RO can initially consider this additional 
evidence.

This additional evidence includes a November 2003 VAOPT 
record noting that Dr. Amjad believes the veteran's blood 
pressure is essential in nature (i.e., not secondary to 
another condition), but could be exacerbated due to stress, 
pain or other environmental factors.  The doctor did not 
state whether the veteran's blood pressure had, in fact, 
been exacerbated by stress - his service-connected PTSD, 
specifically.  In addition, a December 2005 VAOPT record 
notes that Mr. Janney, a physician's assistant, believed the 
veteran's hypertension was as likely as not related to 
stress and that this correlation is well documented in 
multiple literature sources.  In sum, there are suggestions 
that stress can cause high blood pressure or hypertension, 
and that even if not the cause - it can nonetheless 
exacerbate it.  Here, as already alluded to, the onset of 
the veteran's hypertension was before his psychiatric 
problems began.  So it does not appear that his PTSD 
actually caused his hypertension.  However, if it is still 
established that his PTSD has aggravated his hypertension, 
he would be entitled to compensation for the degree of 
additional disability attributable to the aggravation.  See 
Allen, 7 Vet. App. at 448.


Also, as mentioned, in September 2003 the Board issued a 
decision granting the veteran's claim for service connection 
for PTSD.  And in a November 2003 rating decision the RO 
assigned an initial 50 percent evaluation for this condition.  
In January 2004, he filed an NOD contesting the initial 
rating assigned by the RO.  But the RO has not yet sent him 
an SOC in response or given him an opportunity to perfect an 
appeal to the Board concerning this additional issue by 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).  So this claim must be remanded to the RO, via 
the AMC, rather than merely referred there.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED to the RO via the AMC 
for the following development and consideration:

1.  If, after considering the 
additional VAOPT records submitted 
by the veteran from the VA Medical 
Center (VAMC) in Beckley, 
West Virignia, the evidence is not 
sufficient to grant the claim for 
service connection for hypertension 
secondary to PTSD, request that a 
medical opinion be obtained to 
clarify whether his hypertension has 
been chronically aggravated by his 
service-connected PTSD.  If 
possible, have Dr. Amjad, the VA 
physician who examined the veteran 
on November 2003, clarify his 
opinion that the veteran's blood 
pressure could be exacerbated due to 
stress.  Ask Dr. Amjad to submit an 
addendum statement indicating 
whether the veteran's hypertension 
has been aggravated by his service-
connected PTSD.  If, for whatever 
reason, it is not possible to have 
this doctor comment further, then 
obtain a medical opinion from 
another doctor equally qualified to 
make this important determination.  


(Note:  if the latter situation 
arises, this may require having the 
veteran reexamined.) 

If no opinion can be rendered, 
without resorting to pure 
speculation, explain why this is not 
possible.   
 
It is absolutely imperative that the 
VA examiner, whoever designated, has 
access to and reviews the claims 
folder for the veteran's pertinent 
medical history.  This includes a 
complete copy of this remand.  The 
examiner must note in the addendum 
that he or she has reviewed the 
claims file.  

2.  Review the claims file.  If any 
development is incomplete, including 
if the examination report does not 
contain sufficient information to 
respond to the question posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Send the veteran and his 
representative an SOC regarding the 
issue of his purported entitlement 
to an initial rating higher than 
50 percent for PTSD.  If, and only 
if, he submits a timely substantive 
appeal (VA Form 9 or equivalent 
statement) in response should this 
additional issue be returned to the 
Board for further appellate 
consideration.



4.  Based on the additional evidence 
obtained, readjudicate the veteran's 
claim for service connection for 
hypertension secondary to PTSD.  If 
this claim is not granted to his 
satisfaction, prepare an SSOC and 
send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.  


No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


